CRAWLEY, Judge,
dissenting.
Alexander and Chambers’s amended Rule 60(b), Ala. R. Civ. P., motion is merely a motion to reconsider the denial of their original Rule 60(b) motion. A motion to reconsider the denial of a Rule 60(b) motion is not authorized where, as here, the second motion presents facts that were known at the time the original motion was filed. Ex parte Dowling, 477 So.2d 400 (Ala.1985); Brown v. Martin, 394 So.2d 375 (Ala.Civ.App.1980), cert. denied, 394 So.2d 377 (Ala.1981). Although Alexander and Chambers attached to the amended motion an affidavit of their attorney that was not attached to the original motion, the affidavit does not present facts that were not known when the original motion was filed. The appeal time ran from the denial of the original motion on April 2,1997, and Alexander and Chambers’s June 10, 1997, notice of appeal is untimely.